UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2096


PAUL RENFRO HARBISON JR.,

                Plaintiff – Appellant,

          v.

KENNETH T. CUCCINELLI, II, Ex Rel. Commonwealth of Virginia, in
his official capacity as Attorney General; BOBBY S. MIMS, as
former Attorney General of Virginia; SENIOR JUDGE CLEMENTS,
Court of Appeals; JUDGE POWELL, Court of Appeals; JUDGE
HUMPHREYS; JUDGE DAVID BECK, as Spotsylvania Circuit Court Chief
Presiding Judge; JOSEPH ELLIS, as Spotsylvania County Circuit
Court Judge; EDITH M. MIN, as former Deputy Prosecutor,
Spotsylvania County; JOHN C. BOWERS, as Deputy Prosecutor,
Spotsylvania County; MATTHEW B. LOWREY, as Deputy Prosecutor,
Spotsylvania County; WILLIAM NEELY, as Prosecutor, Spotsylvania
County; LARRY K. PRITCHETT, as Treasurer, Spotsylvania County;
DEBORAH WILLIAMS, as Commissioner of Revenue, Spotsylvania
County; WADE KIZER, as Commonwealth Attorney, Henrico County;
WARNER CHAPMAN, as Commonwealth Attorney for Charlottesville,
VA; BRADLEY FINCH, as Commonwealth Attorney for Montgomery
County; SAITAMA DISTRICT PUBLIC PROSECUTORS OFFICE, Saitama
Prefecture, Japan as itself; JUNKO EZURE, a/k/a Junko Harbison,
as herself; MAKOTO EZURE; MEGUMI EZURE, as herself,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:10-cv-00297-REP)


Submitted:   February 24, 2011           Decided:   February 28, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Paul Renfro Harbison, Jr., Appellant Pro Se.     Christy Monolo,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
William Daniel Prince, THOMPSON MCMULLAN PC, Richmond, Virginia,
William Joseph Owen, III, OWENS & OWENS, PLC, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Paul        Renfro        Harbison,    Jr.,     appeals     the     district

court’s    order       accepting       the    recommendation      of   the    magistrate

judge     and     dismissing      his        complaint    alleging     various      equal

protection and due process violations.                       We have reviewed the

record and find no reversible error.                     Accordingly, we affirm for

the     reasons        stated    by     the    district     court.        Harbison    v.

Cuccinelli, No. 3:10-cv-00297-REP (E.D. Va. Sept. 10, 2010).                           We

dispense        with     oral    argument       because     the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                               3